UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1362


In Re:   BENNIE A. MACK, JR.,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:08-cr-00267-WO-1)


Submitted:   May 6, 2010                       Decided:   June 3, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bennie A. Mack, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bennie A. Mack, Jr. petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his pro

se motions to arrest judgment and to vacate judgment.                  He seeks

an order from this court directing the district court to act.

Our   review   of   the    district    court’s   docket   reveals      that   the

district court has denied the motions.            Accordingly, we deny the

mandamus   petition       as   moot.    We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               PETITION DENIED




                                        2